
	
		I
		112th CONGRESS
		1st Session
		H. R. 1894
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Gowdy (for
			 himself, Mr. Mulvaney,
			 Mr. Scott of South Carolina,
			 Mr. Graves of Georgia,
			 Mr. West, Mr. Chaffetz, Mr.
			 Griffin of Arkansas, and Mrs.
			 Adams) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to clarify the
		  right of an accused to plead guilty in a trial by a military commission for a
		  capital offense.
	
	
		1.Short titleThis Act may be cited as the Military
			 Commissions Guilty Plea Adjustment Act.
		2.Clarification of
			 right to plead guilty in a trial for a capital offense by a military
			 commission
			(a)Clarification of
			 RightSection 949m(b)(2) of title 10, United States Code, is
			 amended—
				(1)in subparagraph
			 (C), by inserting before the semicolon the following: , or a guilty plea
			 was accepted and not withdrawn prior to announcement of the sentence in
			 accordance with section 949i(b) of this title; and
				(2)in subparagraph
			 (D), by inserting on the sentence after vote was
			 taken.
				(b)Pre-Trial
			 AgreementsSection 949i of such title is amended by adding at the
			 end the following new subsection:
				
					(c)Pre-Trial
				agreements(1)A plea of guilty made by the accused that
				is accepted by a military judge under subsection (b) and not withdrawn prior to
				announcement of the sentence may form the basis for an agreement reducing the
				maximum sentence approved by the convening authority, including the reduction
				of a sentence of death to a lesser punishment, or that the case will be
				referred to a military commission under this chapter without seeking the
				penalty of death. Such an agreement may provide for terms and conditions in
				addition to a guilty plea by the accused in order to be effective.
						(2)A plea agreement under this
				subsection may not provide for a sentence of death imposed by a military judge
				alone. A sentence of death may only be imposed by the unanimous vote of a
				military commission concurring in the sentence of death as provided in section
				949m(b)(2)(D) of this
				title.
						.
			
